DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/870,971, filed on 05/10/2020, claims foreign priority to GERMANY 10 2019 206 797.2 filed on 05/10/2019.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.

Response to Amendment
This office action is in response to Amendments submitted on 10/03/2022 wherein claims 1-9 are pending and ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Independent claim 1:  Applicant uses the phrase “the first measuring path running over a first chamfer edge having a first geometrical shape” (line4-5).  Examiner is unclear if the phrase “a first geometrical shape” is modifying “the first measuring path” or “a first chamfer edge.”  Examiner will interpret the phrase “a first geometrical shape” as modifying “a first chamfer edge” as independent claim 9 claims “the first chamfer edge has a first geometrical shape.”  However, it could be a different concept intended by the applicant, explanations are requested.  Claim 1 will be examined based on the merits as best understood.

Regarding Independent claims 1 and 9:  Applicant uses the phrase “the first geometrical shape deviates from the second geometrical shape” (claim 1 line 8-9, claim 9 line 11).  Examiner is unclear as to the meaning of this phrase as the specification teaches a deviation between the “measurement points” and the “unadapted compensating element” (see paragraphs 0022, 0024, 0027, 0029, 0030, 0044, 0055, 0063, 0074, 0083, 0093, and 0094).  The specification does not teach a deviation between “the first geometrical shape” and the “second geometrical shape” where “a first chamfer edge having a first geometrical shape” (claim 1 line 4-5), “the first chamfer edge has a first geometrical shape” (claim 9 line 9) and “the unadapted compensating element has a second geometrical shape” (claim 1 line 7-8, claim 9 line 10).  Independent claims 1 and 9 are claiming a deviation between the “geometrical shape” of “the first chamfer edge” and the “geometrical shape” of the “unadapted compensating element” which is not taught in the specification.  The specification is teaching a deviation between “measurement points” and the “unadapted compensating element.”  Examiner will exam independent claims 1 and 9 based on the merits as best understood.   
	
Regarding claims 2-8:  claims 2-8 are rejected under 112(b) as they depend from independent claim 1.  Claims 2-8 will be examined based on the merits as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is drawn to a "computer program".  Applicant's "computer program" constitutes software per se, void of any hardware components, and as such fails to fall within any of the statutory classes of invention set forth by 35 U.S.C. § 101.  The broadest reasonable interpretation of a claim drawn to a computer program covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Delp et al., hereinafter Delp, U.S. Pat. Num. 5,682,886, in view of Donaldson et al., hereinafter Donaldson, U.S. Pat. Num. 5,500,737 as evidenced by Ventura et al., hereinafter Ventura, “Strategies for grinding of chamfers in cutting inserts” downloaded from https://www.sciencedirect.com/science/article/pii/S0141635914000749.

Regarding independent claim 1 Delp teaches:
	A method for determining a chamfer property of a workpiece chamfer 
	generating measurement points along at least a first measuring path by a coordinate measuring machine, the first measuring path running over a first chamfer edge having a first geometrical shape (Delp, fig. 11, fig 32, col 21 line 32-54:  Delp teaches “the surgeon uses the CMM (coordinate measuring machine) 670 to sample characteristic corners of the resections; for the femoral resections, these corners are the medial and lateral corners of the chamfer/distal resections interface, and the medial and lateral corners of the chamfer/posterior cut interface” (col 21, line 35-40) where the “corners” disclose the chamfer edges.  A person of ordinary skill in the art would understand a coordinate measuring machine is used to measure objects.  The surgeon is using the CMM to measure the corners, the chamfer edges, which would include measuring points “running over a first chamfer edge.”  Delp depicts the chamfer as element 600 in fig 11.  A point on the chamfer edge is the point where element 590 meets element 600, and where element 610 meets element 600.  The chamfer edges would be into and/or out of the plane of fig 11 as evidenced by Ventura (fig 4).  The “edge after chamfer grinding,” the chamfer edge, is depicted in the Cutting insert diagram of fig 4.  As can be seen in the Profile measurement diagram of fig 4, the chamfer edge is in a different plane from a line from the “rake face” over the “chamfer” and down the “flank face.”  This line is depicted by Delp in fig 11 as the line of 590-600-610);  
	Delp does not teach:
	determining at least one unadapted compensating element for the measurement points of the first measuring path by an evaluation device, wherein the unadapted compensating element has a second geometrical shape, and wherein the first geometrical shape deviates from the second geometrical shape; and 
	determining a spatial position of the first chamfer edge depending on a deviation between the measurement points of the first measuring path and the at least one unadapted compensating element.  
	Donaldson teaches:
	determining at least one unadapted compensating element for the measurement points of the first measuring path by an evaluation device (Donaldson, fig 7A, fig 9A,  fig 10, col 9 line 40 – 67, col 10 line 64-col 11 line 64:  “A line segment 176’, 177’, and 178’ is then numerically fit to each data group 176, 177, and 178 as indicated by block 179 in fig. 9A as shown in fig 10” (col 10 line 67-col 11-14)  by an evaluation device (Fig 1 computer 24) where line segments 176’, 177’, and 178’ disclose “at least one unadapted compensating element for the measurement of the first measuring path.”  Fig 7A depicts the measuring points running over the chamfer edges),  
	wherein the unadapted compensating element has a second geometrical shape, and wherein the first geometrical shape deviates from the second geometrical shape (Donaldson, fig 10:  In fig 10 element 204 and 206 are points on the chamfer edge.  As stated above, the chamfer edge would run into and/or out of the plane in which fig 10 in contained therefore the second geometrical shape and the first geometrical shape, the shape of the chamfer edge, deviate from each other); and 
	determining a spatial position of the first chamfer edge depending on a deviation between the measurement points of the first measuring path and the at least one unadapted compensating element   (Donaldson, fig 10, col 12 line 29-48:  Donaldson teaches “the bottom outer line 177’ may be selected as the reference and the program will calculate the perpendicular distance from an extension of the bottom outer line 177’ to point 204 where the chamfer line 178’ intersects the top line 176’” (col 12 line 44-49) where “point 204” reads on  “the first chamfer edge” and the lines of 176’ and 177’(fig 10) reads on “the at least one unadapted compensating element”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the characteristics of the corners, chamfer edges, of the resections as taught by Delp by including the process of determining the position of the chamfer edge as disclosed by Donaldson to aid in the construction of a three-dimensional model of the femoral and tibial resections in order to “ensure quality of the component (the model)” and to ensure the component (the model) would “fit properly with mating parts” (Donaldson, col 1, line 24-27). 

Regarding claim 2 Delp as modified does not teach: 
	the at least one unadapted compensating element is a straight line
	Donaldson teaches:
	the at least one unadapted compensating element is a straight line (Donaldson, fig 9A,  fig 10, col 9 line 40 – 67, col 10 line 64-col 11 line 64:  “A line segment 176’, 177’, and 178’ is then numerically fit to each data group 176, 177, and 178 as indicated by block 179 in fig. 9A as shown in fig 10” (col 10 line 67-col 11-14)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the characteristics of the corners, chamfer edges, of the resections as taught by Delp by including the process of determining the position of the chamfer edge including the shape of the unadapted compensating element as disclosed by Donaldson to aid in the construction of a three-dimensional model of the femoral and tibial resections in order to “ensure quality of the component (the model)” and to ensure the component (the model) would “fit properly with mating parts” (Donaldson, col 1, line 24-27). 

Regarding claim 3 Delp as modified does not teach: 
	respectively determining a distance between a measurement point and the least one unadapted compensating element for each of the measurement points; and 
	determining the spatial position of the measurement point at a maximum distance from the least one unadapted compensating element as the spatial position of the first chamfer edge
	Donaldson teaches:
	respectively determining a distance between a measurement point and the least one unadapted compensating element for each of the measurement points; and determining the spatial position of the measurement point at a maximum distance from the least one unadapted compensating element as the spatial position of the first chamfer edge (Donaldson, fig 10, col 12 line 29-48:  Donaldson teaches “the bottom outer line 177’ may be selected as the reference and the program will calculate the perpendicular distance from an extension of the bottom outer line 177’ to point 204 where the chamfer line 178’ intersects the top line 176’” (col 12 line 44-49) where “point 204” reads on  “a measurement point” and the lines 176’ and 177’(fig 10) read on “the at least one unadapted compensating element for each of the measurement points.”  Additionally, the “perpendicular distance from an extension of the bottom outer line 177’ to point 204” represents the Maximum distance from the least one unadapted compensating element” and “point 204” represents “the first chamfer edge” as “point 204” is the point where 176’ and 178’ (the chamfer width) intersect (fig 10).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the characteristics of the corners, chamfer edges, of the resections as taught by Delp by including the process of determining the position of the chamfer edge as disclosed by Donaldson to aid in the construction of a three-dimensional model of the femoral and tibial resections in order to “ensure quality of the component (the model)” and to ensure the component (the model) would “fit properly with mating parts” (Donaldson, col 1, line 24-27). 

Regarding claim 4 Delp as modified does not teach 
	determining a length of the first measuring path depending on at least one of a positional tolerance of an intended spatial position of the first chamfer edge and an intended width of the workpiece chamfer.
	Donaldson teaches:
	determining a length of the first measuring path depending on at least one of a positional tolerance of an intended spatial position of the first chamfer edge and an intended width of the workpiece chamfer (Donaldson, fig 9C, fig 10, fig 14, col 11 line 65-col 12 line 28, col 13 line 20-29:  Donaldson teaches comparing the fit of line segment 178’, which represents the “width of the workpiece chamfer” to a “predetermined limit” disclosing “an intended width of the workpiece chamfer.”  Donaldson teaches this comparison in order to determine the data to be used to determine the “measuring path.”  After the measuring path has been determined, Donaldson teaches “the chamfer may also be measured by the length of the extension of the reference line “A” to the intersection of the perpendicular “B” and the angle Φ between the reference line “A” and the intersection chamfer line 178’” (col 13 line 25-29) where “chamfer may also be measured” discloses “chamfer width”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the characteristics of the corners, chamfer edges, of the resections as taught by Delp by including the process of using tolerances as disclosed by Donaldson as tolerances save time by reducing ambiguity during manufacturing thereby ensuring the component (the model) would “fit properly with mating parts” (Donaldson, col 1, line 24-27). 

Regarding claim 5 Delp teaches 
	generating measurement points along a further measuring path, the further measuring path running over a further chamfer edge (Delp, fig. 11, fig 32, col 21 line 32-54:  Delp teaches “the surgeon uses the CMM (coordinate measuring machine) 670 to sample characteristic corners of the resections; for the femoral resections, these corners are the medial and lateral corners of the chamfer/distal resections interface, and the medial and lateral corners of the chamfer/posterior cut interface” (col 21, line 35-40) where the “corners” disclose the chamfer edges.  A person of ordinary skill in the art would understand a coordinate measuring machine is used to measure objects.  The surgeon is using the CMM to measure the corners, the chamfer edges, which would include measuring points “running over a further chamfer edge.”  Delp depicts the chamfer as element 600 in fig 11.  The chamfer edge is at the point where element 590 meets element 600, and where element 610 meets element 600);  
	Delp does not teach: 
	determining a further compensating element for the measurement points of the further measuring path; and
	determining the spatial position of the further chamfer edge depending on the deviation between the measurement points of the further measuring path and the further compensating element.
	Donaldson teaches:
	determining a further compensating element for the measurement points of the further measuring path (Donaldson, fig 9A,  fig 10, col 9 line 40 – 67, col 10 line 64-col 11 line 64:  “A line segment 176’, 177’, and 178’ is then numerically fit to each data group 176, 177, and 178 as indicated by block 179 in fig. 9A as shown in fig 10” (col 10 line 67-col 11-14)); and
	determining the spatial position of the further chamfer edge depending on the deviation between the measurement points of the further measuring path and the further compensating element (Donaldson, fig 10, col 12 line 29-48:  Donaldson teaches by selecting line 176’ as the reference the program will calculate the perpendicular distance from an extension of the line 176’ to the point 206, where point 206 represents “the further chamfer edge” where the lines 176’ and 177’ (fig 10) read on “the further compensating element”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the characteristics of the corners, chamfer edges, of the resections as taught by Delp by including the process of determining the position of the chamfer edge as disclosed by Donaldson to aid in the construction of a three-dimensional model of the femoral and tibial resections in order to “ensure quality of the component (the model)” and to ensure the component (the model) would “fit properly with mating parts” (Donaldson, col 1, line 24-27). 
 
Regarding claim 6 Delp as modified does not teach:
	determining at least one of a chamfer width and a chamfer angle depending on the spatial position of the first chamfer edge and the spatial position of the further chamfer edge
	Donaldson teaches:
	determining at least one of a chamfer width and a chamfer angle depending on the spatial position of the first chamfer edge and the spatial position of the further chamfer edge (Donaldson, fig 10, fig 14, col 13 line 20-29:  Donaldson teaches “the chamfer may also be measured by the length of the extension of the reference line “A” to the intersection of the perpendicular “B” and the angle Φ between the reference line “A” and the intersection chamfer line 178’” (col 13 line 25-29) where “chamfer may also be measured” discloses “chamfer width.”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the characteristics of the corners, chamfer edges, of the resections as taught by Delp by including the process of determining the chamfer angle and chamfer width as disclosed by Donaldson to aid in the construction of a three-dimensional model of the femoral and tibial resections in order to “ensure quality of the component (the model)” and to ensure the component (the model) would “fit properly with mating parts” (Donaldson, col 1, line 24-27). 

Regarding claim 7 Delp as modified teaches:
	the method is a computer-implemented method (Delp, fig 17, fig 18, col 15, line 31-55)

Regarding claim 8 Delp teaches:
	A computer program which, when executed by a computer, causes the computer to carry out the method as claimed in claim 1 (Delp, col 16, line 41-59:  Delp teaches “procedure software” disclosing a “computer program” to “carry out the method”).

Regarding independent claim 9 Delp teaches:
	An apparatus for determining a chamfer property of a workpiece chamfer, the apparatus comprising: 
	An input interface configured to receive measurement points generated by a coordinate measuring machine (Delp, fig. 11, fig 32, col 21 line 32-54:  Delp teaches “the surgeon uses the CMM (coordinate measuring machine) 670 to sample characteristic corners of the resections; for the femoral resections, these corners are the medial and lateral corners of the chamfer/distal resections interface, and the medial and lateral corners of the chamfer/posterior cut interface” (col 21, line 35-40) where the “corners” disclose the chamfer edges which are a property of a chamfer): and   
	Delp does not teach:
	at least one evaluation device configured to determine at least one unadapted compensating element for the measurement points of a first measuring path and a spatial position of a first chamfer edge depending on a deviation between the measurement points of the first measuring path and the at least one unadapted compensating element, 
	wherein the first chamfer edge has a first geometrical shape, 
	wherein the unadapted compensating element has a second geometrical shape, and 
	wherein the first geometrical shape deviates from the second geometrical shape.  
	Donaldson teaches:
	at least one evaluation device configured to determine at least one unadapted compensating element for the measurement points of a first measuring path and a spatial position of a first chamfer edge depending on a deviation between the measurement points of the first measuring path and the at least one unadapted compensating element  (Donaldson, fig 9A,  fig 10, col 9 line 40 – 67, col 10 line 64-col 11 line 64:  Donaldson teaches “A line segment 176’, 177’, and 178’ is then numerically fit to each data group 176, 177, and 178 as indicated by block 179 in fig. 9A as shown in fig 10” (col 10 line 67-col 11-14)) by an evaluation device (Fig 1 computer 24).  Donaldson also teaches “the bottom outer line 177’ may be selected as the reference and the program will calculate the perpendicular distance from an extension of the bottom outer line 177’ to point 204 where the chamfer line 178’ intersects the top line 176’” (col 12 line 44-49) where “point 204” reads on  “the first chamfer edge” and the lines 176’, 177’, and 178’ read on “the at least one unadapted compensating element”).
	wherein the first chamfer edge has a first geometrical shape, 
	wherein the unadapted compensating element has a second geometrical shape, and 
	wherein the first geometrical shape deviates from the second geometrical shape (Donaldson,  fig 10:  In fig 10 element 204 and 206 are points on the chamfer edge.  The chamfer edges would be into and/or out of the plane of fig 10 as evidenced by Ventura, (fig 4).  The “edge after chamfer grinding,” the chamfer edge, is depicted in the Cutting insert diagram of fig 4.  As can be seen in the Profile measurement diagram of fig 4, the chamfer edge is in a different plane with respect to a line from the “rake face” over the “chamfer” and down the “flank face.”  This line is depicted by Donaldson in fig 10 as the line of 176’, 177’, and/or 178.’   
The shape of the “unadapted compensating element,” element 176’, 177’, and/or 178,’ is contained within the plane of fig 10 therefore the second geometrical shape and the first geometrical shape, deviate from each other).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the characteristics of the corners, chamfer edges, of the resections as taught by Delp by including the process of determining the position of the chamfer edge as disclosed by Donaldson to aid in the construction of a three-dimensional model of the femoral and tibial resections in order to “ensure quality of the component (the model)” and to ensure the component (the model) would “fit properly with mating parts” (Donaldson, col 1, line 24-27). 

Response to Arguments
Applicant’s arguments, remarks, filed 10/03/2022, have been fully considered.

Regarding Rejection Under 35 U.S.C. § 101 page 5-6 of applicant’s remarks, after consultation and consideration the 35 U.S.C. § 101 rejection has been withdrawn for claims 1-9 regarding an abstract idea without significantly more.  However, the 35 U.S.C. § 101 rejection for claim 8 regarding non-statutory subject matter has not been withdrawn.

Regarding Rejection Under 35 U.S.C. § 102(a)(1) page 7-8 of applicant’s remarks, Examiner finds Applicant’s arguments persuasive with regard to the amendments.  New grounds for rejection are presented above necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haertig et al., U.S. Pat. No. 6,665,080 teaches a method for determining the deviations in the geometric measurements and/or the position of an object from defined desired values of said geometric dimensions and/or position of the object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        10/14/2022